Name: Commission Regulation (EEC) No 3093/81 of 29 October 1981 amending for the fifth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 81 Official Journal of the European Communities No L 310/ 17 COMMISSION REGULATION (EEC) No 3093/81 of 29 October 1981 amending for the fifth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Whereas, since that time , Canada has undertaken to comply with the requirements laid down for the marketing of hops and hop products and has autho ­ rized a body to issue attestations of equivalence ; whereas it is appropriate, therefore , to recognize those attestations as being equivalent to Community certifi ­ cates and to allow into free circulation the products which they cover ; whereas it is necessary to supple ­ ment in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Accession of Greece, and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (2), as last amended by Regulation (EEC) No 3042/79 (3), recognizes the equivalence with Commu ­ nity certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries authorized to issue attestations of equivalence ; HAS ADOPTED THIS REGULATION : Article 1Whereas the People s Republic of China has notified the Commission that it has authorized a further body to issue attestations of equivalence ; whereas the name of that body should be added to the Annex to Regula ­ tion (EEC) No 3077/78 ; The Annex to Regulation (EEC) No 3077/78 is hereby amended as follows : 1 . The entry for the People s Republic of China is replaced by the following text : Country of origin Organizations authorizedto issue attestations Products CCT heading No PEOPLE'S REPUBLIC OF CHINA 1 . Tientsin Commodity Inspection Bureau 2 . Urumqi Import and Export Commodity Inspection Bureau Hop cones Hop powders Saps and extracts of hops ex 12.06 ex 12.06 13.03 AVI 2 . The following entry is added : Country of origin Organizations authorizedto issue attestations Products CCT heading No CANADA Division de la quarantaine des Hop cones ex 12.06 plantes Hop powders ex 12.06 Saps and extracts of hops 13.03 AVI (') OJ No L 175, 4. 8 . 1971 , p . 1 . ( 2) OJ No L 367, 28 . 12 . 1978 , p . 28 . (J) OJ No L 343, 31 . 12 . 1979 , p . 5 . No L 310/ 18 Official Journal of the European Communities 30 . 10 . 81 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1981 . For the Commission Poul DALSAGER Member of the Commission